Title: To Thomas Jefferson from Alexander Garrett, 31 May 1821
From: Garrett, Alexander
To: Jefferson, Thomas


Dear Sir
Charlottesville
31st May 1821
By a letter recieved last night from Detroit, Michigan Territory, I learn that Samuel T. Davenport an attorney of that place, died on the 26th April last leaveing my sister his widow with three small children in dependant circumstancies, without any relation nearer than Kentucky to administer to their comfort and wishing to relieve her from difficulties, untill provision can be made to remove her & her little family, and haveing no acquaintance in or near Detroit to whom I could write with any confidence on the subject. I feel at a loss what course to take. presumeing it likely in your extensive acquaintance that you may have some in Detroit to whom under such circumstancies you might not feel unwilling to write in my behalf. I take the liberty of troubling you with the subject, Governor Cass I learn resides in the City, who I suppose have money transactions with the U.S. Government at Washington, and though that channel reimbursements might be made him for any advancies he might make my sister, untill her removeal this, he or any other might not feel willing to do without some assureance of reimbursment & this I could not give not being known to any one there, thus situated may I asks the favour of a letter of introduction from you to the Governor or any acquaintance you may have there, giving them confidence in my punctuality in reimbursing any necessary advancies they may make to my sister untill arrangements can be made for her removal,I trust sir you will pardon the liberty I take in makeing this request as I am left without any other to which I can resort with confident hope to contribute to the comfort of a distressed sisterVery sincerely & Respectfully Your Mo. ObtAlex Garrett